SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petróleo Brasileiro S.A. – Petrobras Consolidated Financial Statements June 30, 2013 and 2012 with Report of Independent Registered Public Accounting Firm Petróleo Brasileiro S.A. – Petrobras Contents Report of Independent Registered Public Accounting Firm 3 Consolidated Statement of Financial Position 4 Consolidated Statement of Income 5 Consolidated Statement of Comprehensive Income 6 Consolidated Statement of Changes in Shareholders’ Equity 7 Consolidated Statement of Cash Flows 8 Consolidated notes to the financial statements 9 1. The Company and its operations 9 2. Basis of preparation of interim financial information 9 3. Basis of consolidation 10 4. Summary of significant accounting policies 10 5. Cash and cash equivalents 11 6. Marketable securities 11 7. Trade and other receivables 11 8. Inventories 12 9. Acquisitions and disposal of assets 13 10. Investments 14 11. Property, plant and equipment 15 12. Intangible assets 16 13. Exploration for and Evaluation of Oil and Gas Reserves 17 14. Trade payables 18 15. Finance Debt 18 16. Leases 21 17. Related parties 22 18. Provision for decommissioning costs 24 19. Taxes 24 20. Employee benefits (Post-Employment) 26 21. Shareholders’ equity 28 22. Sales revenues 28 23. Other operating expenses, net 29 24. Expenses by nature 29 25. Net finance income (expense) 30 26. Supplementary statement of cash flows information 30 27. Segment Information 31 28. Provisions for Legal Proceedings, Contingent Liabilities and Contingent Assets 35 29. Guarantees for concession agreements for petroleum exploration 38 30. Risk management and derivative instruments 38 31. Fair values of financial assets and liabilities 46 32. Subsequent events 47 33. Information Related to Guaranteed Securities Issued by Subsidiaries 48 Report of Independent Registered Public Accounting Firm Report of independent registered public accounting firm To the Board of Directors and Shareholders Petróleo Brasileiro S.A. - Petrobras We have reviewed the accompanying condensed consolidated statement of financial position of Petróleo Brasileiro S.A. - Petrobras and its subsidiaries as of June 30, 2013, the related condensed consolidated statement of income, of cash flows and of comprehensive income for the six-month periods ended June 30, 2013 and June 30, 2012 and the condensed statement of changes in shareholders’ equity for the six-month period ended June 30, 2013. This interim financial information is the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying condensed consolidated interim financial information for it to be in conformity with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet as of December31, 2012, and the related consolidated statements of income, of comprehensive income, of cash flows (not presented herein) and of shareholders’ equity for the year then ended, and in our report dated February4, 2013, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December31, 2012, is fairly stated in all material respects in relation to the consolidated balance sheet from which it has been derived. /s/ PricewaterhouseCoopers Auditores Independentes Rio de Janeiro, Brazil August 9, 2013 3 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Financial Position (In millions of US Dollars) Assets Note Liabilities Note Current assets Current liabilities Cash and cash equivalents 5 23,131 13,520 Trade payables 14 11,404 12,124 Marketable securities 6 9,831 10,431 Current debt 15 8,196 7,479 Trade and other receivables, net 7.1 9,988 11,099 Finance lease obligations 16.1 18 18 Inventories 8 14,035 14,552 Taxes payable 19.1 4,675 6,128 Recoverable taxes 19.1 6,085 5,572 Dividends payable 21.2 1,308 3,011 Advances to suppliers 652 927 Employee compensation (payroll, profit sharing and related charges) 2,195 2,163 Non-current assets held for sale 206 142 Pension and medical benefits 20 716 788 Others 1,385 1,551 Others 2,253 2,359 65,313 57,794 30,765 34,070 Non-current assets Non-current liabilities Long-term receivables Non-current debt 15 104,102 88,484 Trade and other receivables, net 7.1 4,100 4,441 Finance lease obligations 16.1 87 86 Marketable securities 6 152 176 Deferred taxes 19.2 19,550 19,213 Judicial deposits 28.2 2,665 2,696 Pension and medical benefits 20 18,988 19,600 Deferred taxes 19.2 9,239 8,535 Provisions for legal proceedings 28 1,489 1,265 Other tax assets 19.1 5,077 5,223 Provision for decommissioning costs 18 8,581 9,441 Advances to suppliers 3,355 3,156 Others 1,038 772 Others 1,752 1,887 26,340 26,114 153,835 138,861 Shareholders' equity 21 Investments 10.1 6,594 6,106 Share capital 107,371 107,362 Property, plant and equipment 11 203,716 204,901 Additional paid in capital 371 349 Intangible assets 12 36,105 39,739 Profit reserves 74,924 67,236 246,415 250,746 Accumulated other comprehensive income (loss) (29,992) (14,376) Attributable to the shareholders of Petrobras 152,674 160,571 Non-controlling interests 794 1,152 Total Equity 153,468 161,723 Total Assets 338,068 334,654 Total liabilities and shareholder's equity 338,068 334,654 See the accompanying notes to the financial statements. 4 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Income (In millions of Dollars, except earnings per share) Note Jan-Jun/2013 Jan-Jun/2012 Sales revenues 22 71,914 72,069 Cost of sales (53,428) (52,461) Gross profit 18,486 19,608 Income (expenses) Selling expenses (2,383) (2,528) General and Administrative expenses (2,489) (2,516) Exploration costs (1,225) (2,312) Research and development expenses (624) (512) Other taxes (232) (170) Other operating expenses, net 23 (1,232) (2,222) (8,185) (10,260) Net income before financial results, profit sharing and income taxes 10,301 9,348 Net finance income (expense) 25 (1,019) (3,000) Share of profit (loss) of equity-accounted investments 266 (140) Net income before income taxes 9,548 6,208 Income taxes 19.3 (2,879) (1,828) Net income 6,669 4,380 Net income (loss) attributable to: Shareholders of Petrobras 6,850 4,527 Non-controlling interests (181) (147) 6,669 4,380 Basic and diluted earnings per weighted-average of common and preferred share in U.S. dollars 21.3 0.53 0.35 See the accompanying notes to the financial statements. 5 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Comprehensive Income (In millions of US Dollars) Jan-Jun/2013 Jan-Jun/2012 Net income 6,669 4,380 Other comprehensive income: Items that will not be reclassified to profit or loss: Deemed cost of associates 2 2 Cumulative translation adjustments (12,927) (12,932) Actuarial gains / (losses) on defined benefit pension plans (5) Items that may be reclassified subsequently to profit or loss: Unrealized gains / (losses) on available-for-sale securities Recognized in shareholders' equity 6 248 Reclassified to profit or loss (43) 1 Unrealized gains / (losses) on cash flow hedge Recognized in shareholders' equity (4,109) (3) Reclassified to profit or loss (4) 8 Deferred income tax 1,414 (84) (15,666) (12,760) Total comprehensive income (loss) (8,997) (8,380) Comprehensive income (loss) attributable to: Shareholders of Petrobras (8,760) (8,129) Non-controlling interests (237) (251) Total comprehensive income (loss) (8,997) (8,380) See the accompanying notes to the financial statements. 6 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Changes in Shareholders’ Equity (In millions of US Dollars) Additional paid in capital Accumulated other comprehensive income Profit Reserves Share Capital Incremental costs directly attributable to the issue of new shares Change in interest in subsidiaries Cumulative translation adjustment Other comprehensive income Actuarial gains (losses) on defined benefit pension plans Legal Statutory Tax incentives Profit retention Retained earnings Shareholders' equity attributable to shareholders of Petrobras Non-controlling interests Total consolidated shareholders' equity Balance at December 31, 2011 − − Impact of the amendment to IAS 19 − Balance at January 1, 2012 107,355 (279) 595 7,697 246 (4,399) 6,812 1,108 727 51,577 (82) 171,357 1,272 172,629 Capital increase with reserves 7 − (7) − Capital increase - issue of new shares − Cumulative translation adjustments − − − (12,828) − 628 (12,200) (104) (12,304) Unrealized gains on available-for-sale securities and cash flow hedge, net of taxes − 170 − 170 − 170 Realization of deemed cost − (2) − 2 − − − Actuarial gains (losses) on defined benefit pension plans, net of taxes − Change in interest in subsidiaries − − 40 − 40 42 82 Net income − 4,527 4,527 (147) 4,380 Distributions: Allocation of net income − Dividends − (1,440) (1,440) (18) (1,458) Balance at June 30, 2012 107,362 (279) 635 (5,131) 414 (4,399) 6,812 1,108 720 51,577 3,635 162,454 1,045 163,499 Balance at January 01, 2013 107,362 (279) 628 (6,732) 102 (7,748) 7,364 1,645 729 57,582 (82) 160,571 1,152 161,723 Capital increase with reserves 9 − (9) − Change in interest in subsidiaries − Cumulative translation adjustments − − − (12,871) − 843 (12,028) (56) (12,084) Unrealized (losses) on available-for-sale securities and cash flow hedge, net of taxes − (2,736) − (2,736) − (2,736) Realization of deemed cost − (2) − 2 − − − Actuarial gains (losses) on defined benefit pension plans, net of taxes − (5) − (5) − (5) Change in interest in subsidiaries − − 22 − 22 (121) (99) Net income − 6,850 6,850 (181) 6,669 Distributions: Allocation of net income − Dividends − 107,371 (279) 650 (19,603) (2,636) (7,753) 7,364 1,645 720 57,582 7,613 152,674 794 153,468 Balance at June 30, 2013 107,371 371 (29,992) 74,924 152,674 794 153,468 See the accompanying notes to the financial statements. 7 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Cash Flows (In millions of US Dollars) Jan-Jun/2013 Jan-Jun/2012 Cash flows from Operating activities Net income attributable to the shareholders of Petrobras 6,850 4,527 Adjustments for: Non-controlling interests (181) (147) Share of (profit) loss of equity-accounted investments (266) 140 Depreciation, depletion and amortization 6,572 5,394 Impairment 231 473 Exploration expenditures written off 605 1,702 Gains/(losses) on disposal of non-current assets (677) (16) Foreign exchange variation, indexation and finance charges 1,123 3,356 Deferred income taxes, net 2,541 1,045 Pension and medical benefits (actuarial expense) 1,366 1,082 Increase/(Decrease) in assets Trade and other receivables, net 382 (440) Inventories (833) (1,265) Other assets (173) (737) Increase/(Decrease) in liabilities Trade payables (28) 335 Taxes payable (2,167) (581) Pension and medical benefits (385) (393) Other liabilities 321 (331) Net cash provided by operating activities 15,281 14,144 Cash flows from Investing activities Investments in exploration and production of oil and gas (11,565) (10,541) Investments in refining, transportation and marketing (6,386) (6,357) Investments in gas and power activities (1,089) (814) Investments in international activities (1,092) (916) Investments in distribution activities (166) (292) Investments in biofuel activities (37) (16) Other investments (153) (473) Receipts from disposal of assets (disinvestment) 1,542 − Investments in marketable securities (96) (752) Dividends received 70 89 Net cash (used in) investing activities (18,972) (20,072) Cash flows from Financing activities Non-controlling interest (98) 43 Financing and loans, net Proceeds from long-term financing 29,672 12,095 Repayment of principal (11,559) (5,700) Repayment of interest (2,434) (2,306) Dividends paid (1,386) (3,265) Net cash provided by financing activities 14,195 867 Effect of exchange rate changes on cash and cash equivalents (893) (976) Net increase/ (decrease) in cash and cash equivalents in the period 9,611 (6,037) Cash and cash equivalents at the beginning of the period 13,520 19,057 Cash and cash equivalents at the end of the period 23,131 13,020 See the accompanying notes to the financial statements. 8 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras” or “the Company”) to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as any other correlated or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 2. Basis of preparation of interim financial information The consolidated interim financial information has been prepared and is being presented in accordance with IAS 34 – Interim Financial Reporting as issued by the International Accounting Standards Board (IASB). The information is presented in U.S. dollars. This interim financial information presents the significant changes which occurred in the period, avoiding repetition of certain notes to the financial statements previously reported. Hence it should be read together with the Company’s annual financial statements for the year ended December 31, 2012, which include the full set of notes. Petrobras has selected the U.S. Dollar as its presentation currency. The financial statements have been translated from the functional currency (Brazilian Real) into the presentation currency (U.S. Dollar) in accordance with IAS 21 - The effects of changes in foreign exchange rates. All assets and liabilities are translated into U.S. dollars at the closing rate at the date of the financial statements; income and expenses, as well as the cash flows are translated into U.S. dollars using the average exchange rates prevailing during the year. All exchange differences arising from the translation of the consolidated financial statements from the functional currency into the presentation currency are recognized as cumulative translation adjustments (CTA) within accumulated other comprehensive income in the consolidated statements of changes in shareholders’ equity. The cumulative translation adjustments were set to nil at January 1, 2009 (the date of transition to IFRS). The consolidated interim financial information was approved and authorized for issue by the Company’s Board of Directors in a meeting held on August 9, 2013. Accounting estimates The preparation of the interim financial information requires the use of estimates and assumptions for certain assets, liabilities and other transactions. These estimates include: oil and gas reserves, pension and medical benefits liabilities, depreciation, depletion and amortization, decommissioning costs, provisions for legal proceedings, fair value of financial instruments, present value adjustments of trade receivables and payables from relevant transactions and income taxes. Notwithstanding Management uses assumptions and judgments that are reviewed periodically, the actual results could differ from these estimates. New and amended standards adopted by the Company New and amended standards issued by the IASB were effective for annual periods beginning on or after January 1, 2013 and were adopted by the Company as set out in note 4.17 (New standards and interpretations) of our consolidated financial statements for the year ended December 31, 2012. 9 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The amended version of IAS 19 – Employee benefits eliminated the option to defer actuarial gains and losses (corridor approach) and requires net interest to be calculated by applying the discount rate used for measuring the obligation to the net benefit asset or liability. The impact of the adoption of the amended standard on the consolidated financial statements for the year ended December 31, 2012 is an increase in net actuarial liability of US$10,325 (US$6,118 at January 1, 2012), an increase in deferred tax assets of US$3,009 (US$1,637 at January 1, 2012) and a decrease of US$7,316 in the shareholders´ equity (US$4,481 at January 1, 2012), as set out below: a) Statement of financial position As presented (*) Impact of IAS 19 amendment Restated As presented (*) Impact of IAS 19 amendment Restated Assets Current assets 57,794 57,794 64,592 64,592 Long-term receivables 23,105 3,009 26,114 22,462 1,637 24,099 Investments 6,106 6,106 6,530 6,530 Property, plant and equipment 204,901 204,901 182,918 182,918 Intangible Assets 39,739 39,739 43,412 43,412 331,645 3,009 334,654 319,914 1,637 321,551 Liabilities Current liabilities 34,070 34,070 36,364 36,364 Non-current liabilities 128,536 10,325 138,861 106,440 6,118 112,558 Shareholder´s equity attributable to the shareholders of Petrobras 167,887 (7,316) 160,571 175,838 (4,481) 171,357 Non-controlling interests 1,152 1,152 1,272 1,272 331,645 3,009 334,654 319,914 1,637 321,551 (*) As presented as at December 31, 2012 The adoption of the remaining new and amended standards had no material impact on the financial statements of the Company. 3. Basis of consolidation The consolidated interim financial information includes the quarterly information of Petrobras, its subsidiaries and special purpose entities. There were no significant changes in the consolidated entities in the period ended June 30, 2013. The main acquisitions and disposal of assets are presented in note 9. 4. Summary of significant accounting policies The same accounting policies and methods of computation were followed in this consolidated interim financial statements as those followed in the preparation of the annual financial statements of the Company for the year ended December 31, 2012, except for the adoption of new standards and revisions, as described in note 2.2. 10 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 5. Cash and cash equivalents Cash at bank and in hand 1,135 990 Short-term financial investments - In Brazil Single-member funds (Interbank Deposit) and other short-term deposits 14,174 8,329 Other investment funds 135 208 14,309 8,537 - Abroad 7,687 3,993 Total short-term financial investments 21,996 12,530 Total cash and cash equivalents 23,131 13,520 6. Marketable securities Trading securities 9,709 10,222 Available-for-sale securities 130 239 Held-to-maturity securities 144 146 9,983 10,607 Current 9,831 10,431 Non-current 152 176 Trading and available-for-sale securities refer mainly to investments in government Treasury notes that have maturities of more than 90 days. The current asset classification reflects the expectation of their realization in the short term. 7. Trade and other receivables Trade and other receivables, net Trade Receivables Third parties 9,789 10,785 Related parties (Note 17) Joint ventures and associates 796 780 Receivables from the electricity sector 1,887 1,937 Petroleum and alcohol accounts - STN (*) 377 409 Other Receivables 2,626 3,081 15,475 16,992 Provision for impairment of trade receivables (1,387) (1,452) 14,088 15,540 Current 9,988 11,099 Non-current 4,100 4,441 (*) Secretaria do Tesouro Nacional - National Treasury Secretariat 11 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Changes in the provision for impairment of trade receivables Opening balance 1,452 1,487 Additions (*) 103 300 Write-offs / reversals (*) (51) (203) Cumulative translation adjustment (117) (132) Closing balance 1,387 1,452 Current 785 854 Non-current 602 598 (*) Includes exchange differences arising from translation of the provision for impairment of trade receivables in companies abroad. Trade and other receivables overdue - Third parties Up to 3 months 506 769 From 3 to 6 months 199 156 From 6 to 12 months 155 181 More than 12 months 1,606 1,587 2,466 2,693 8. Inventories Products: Oil products (*) 4,707 5,880 Fuel Alcohol (*) 151 161 4,858 6,041 Raw materials, mainly crude oil (*) 7,189 6,452 Maintenance materials and supplies (*) 1,786 1,882 Others 244 222 14,077 14,597 Current 14,035 14,552 Non-current 42 45 (*) Includes imports in transit. 12 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 9. Acquisitions and disposal of assets Acquisition of Araucária Nitrogenados S.A. On June 1, 2013, Petrobras started to control Araucária Nitrogenados S.A. (FAFEN-PR), under an agreement to acquire all shares of the company executed with Vale S.A. on December 18, 2012. The transaction was approved by the Brazilian Antitrust Regulator (CADE) on May 15, 2013. The transaction price consideration was US$ 234 which will be settled through Petrobras’ leasing income from mineral rights for properties operated by Vale in Sergipe. The assessment of the fair value of assets and liabilities is ongoing and will be completed within 12 months from the date control of the company was granted. Brasil PCH On June 14, 2013, Petrobras entered into an agreement with Cemig Geração e Transmissão S.A. for the disposal of its entire equity interest in Brasil PCH S.A., equivalent to 49% of the voting stock, for a total of US$304. The completion of the transaction is subject to the approval of Conselho Administrativo de Defesa Econômica - CADE and consent of Agência Nacional de Energia Elétrica – ANEEL. Due to the approval of the transaction by the Board of Directors of the Company on June 30, 2013 the carrying amount of Petrobras’ interest in Brasil PCH, of US$29 was reclassified to asset held for sale under current assets. Formation of joint venture to operate in Exploration & Production in Africa On June 14, 2013, the Board of Directors of Petrobras approved the agreement between Petrobras International Braspetro B.V. (PIBBV), a subsidiary of Petrobras, and BTG PactuaI E&P B.V, a subsidiary of Banco BTG PactuaI S.A., to form a joint venture to operate in the exploration and production of oil and gas in Africa, comprised of assets in Angola, Benin, Gabon, Namibia, Nigeria and Tanzania. BTG PactuaI E&P B.V. acquired 50% of the joint-venture shares of Petrobras Oil & Gas B.V. (PO&G), previously held by PIBBV, for the total amount of US$ 1,548 million. The transaction was concluded on June 28, 2013 and the Company recognized earnings of US$921, as set out below: Gain on disposal of assets 751 Fair value measurement of remaining assets 751 Loss on carrying amount of investments in Angola and Tanzania (581) 921 Effects on Profit or Loss: Other operating income (expenses), net 751 Share of profit of equity-accounted investments 170 As the transaction is subject to the approval by the governments of Angola and Tanzania, relatively to the assets located in those countries, the balance of US$35 was reclassified to asset held for sale, under current assets, at June 30, 2013. The partnership’s investment in PO&G was classified as a joint venture, therefore unconsolidated, reflecting the corporate structure and the terms of the shareholders' agreement, signed on June 28, 2013. 13 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Investments Investments in associates and joint ventures Petrochemical investments 2,435 2,856 Petrobras Oil & Gas BV 1,488 − Gas distributors 530 555 Guarani S.A. 448 482 Petroritupano - Orielo 229 233 Nova Fronteira Bioenergia S.A. 181 203 Petrowayu - La Concepción 167 193 Transierra S.A. 67 69 Petrokariña - Mata 73 75 UEG Araucária 62 64 Other associates and joint ventures 827 1,256 6,507 5,986 Other investments 87 120 6,594 6,106 Investments in listed companies Thousand-share lot Quoted stock exchange prices (US$ per share) Market value Company Type Subsidiaries Petrobras Argentina 1,356,792 1,356,792 Common 0.53 0.69 723 936 723 936 Associates Braskem 212,427 212,427 Common 5.33 4.70 1,132 998 Braskem 75,793 75,793 Preferred A 7.43 6.26 563 475 1,695 1,473 The market value of these shares does not necessarily reflect the realizable value of a large block of shares. 14 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Property, plant and equipment By class of assets Land, buildings and improvements Equipment and other assets Assets under construction (*) Exploration and development costs (Oil and gas producing properties) Total Balance at December 31, 2011 6,588 66,362 84,529 25,439 182,918 Additions 50 2,073 32,571 1,703 36,397 Additions to decommissioning assets / review of estimates − − − 5,207 5,207 Capitalized borrowing costs − − 3,792 − 3,792 Business combination 83 182 2 − 267 Write-offs (6) (59) (2,651) (106) (2,822) Transfers 2,504 24,818 (30,413) 6,994 3,903 Depreciation, amortization and depletion (477) (6,626) − (3,765) (10,868) Impairment recognition (20) (178) (37) (149) (384) Impairment reversal − 44 134 65 243 Cumulative translation adjustment (558) (4,908) (6,264) (2,022) (13,752) Balance at December 31, 2012 8,164 81,708 81,663 33,366 204,901 Cost 10,834 122,647 81,663 62,348 277,492 Accumulated depreciation, amortization and depletion (2,670) (40,939) − (28,982) (72,591) Balance at December 31, 2012 8,164 81,708 81,663 33,366 204,901 Additions 34 913 17,373 450 18,770 Capitalized borrowing costs − − 1,813 − 1,813 Write-offs (1) (53) (802) (6) (862) Transfers (***) 770 9,399 (11,911) 1,647 (95) Depreciation, amortization and depletion (264) (3,669) − (2,529) (6,462) Cumulative translation adjustment (654) (5,509) (5,931) (2,255) (14,349) Balance at June 30, 2013 8,049 82,789 82,205 30,673 203,716 Cost 10,813 124,598 82,205 58,490 276,106 Accumulated depreciation, amortization and depletion (2,764) (41,809) − (27,817) (72,390) Balance at June 30, 2013 8,049 82,789 82,205 30,673 203,716 Weighted average of useful life in years 25 (25 to 40 ) (except land) 20 (3 to 31) (**) Units of production method (*) See note 27 for assets under construction by business area (**) Includes assets depreciated based on the units of production method. (***) Includes US$ 2,366 relative to PO&G, which has been unconsolidated, as set out in note 9. At June 30, 2013 the property, plant and equipment includes assets under finance leases of US$ 93 (US$ 102 at December 31, 2012). 15 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Intangible assets By class of assets Softwares Rights and Concessions Acquired Developed in-house Goodwill Total Balance at December 31, 2011 42,013 180 715 504 43,412 Addition 90 72 146 − 308 Capitalized borrowing costs − − 15 − 15 Write-offs (119) (2) (3) − (124) Transfers (80) 12 (97) (14) (179) Amortization (48) (61) (142) − (251) Impairment reversal 6 − − − 6 Cumulative translation adjustment (3,349) (13) (57) (29) (3,448) Balance at December 31, 2012 38,513 188 577 461 39,739 Cost 38,920 715 1,444 461 41,540 Accumulated amortization (407) (527) (867) − (1,801) Balance at December 31, 2012 38,513 188 577 461 39,739 Addition 39 10 61 − 110 Capitalized borrowing costs − − 5 − 5 Write-offs (44) (2) (2) − (48) Transfers (**) (588) (17) (13) 2 (616) Amortization (19) (27) (64) − (110) Cumulative translation adjustment (2,890) (10) (48) (27) (2,975) Balance at June 30, 2013 35,011 142 516 436 36,105 Cost 35,429 604 1,466 436 37,935 Accumulated amortization (418) (462) (950) − (1,830) Balance at June 30, 2013 35,011 142 516 436 36,105 Estimated useful life years (*) 5 5 Indefinite (*) See note 4.7 (Intangible assets) of the financial statements of December 31,2012. (**) Includes US$ 601 relative to PO&G, which has been unconsolidated, as set out in note 9. Concession for exploration of oil and natural gas - Onerous Assignment Agreement (“Cessão Onerosa”) At June 30, 2013, the Company’s intangible assets include US$ 33,764 related to the Onerous Assignment agreement, entered into in 2010 by Petrobras, the Federal Government (assignor) and the Agência Nacional de Petróleo, Gás Natural e Biocombustíveis - ANP (regulator and inspector), granting the Company the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in blocks in the pre-salt area (Franco, Florim, Nordeste de Tupi, Entorno de Iara, Sul de Guará and Sul de Tupi), limited to the production of five billion barrels of oil equivalent in up to 40 years and renewable for a further five years upon certain conditions having been met. The agreement establishes that at the time of the declaration of commerciality for the areas there will be a review of volumes and prices, based on independent technical appraisal reports. If the review determines that the value of acquired rights are greater than initially paid, the Company may be required to pay the difference to the Federal Government, or may proportionally reduce the total volume of barrels acquired in the terms of the agreement. If the review determines that the value of the acquired rights are lower than initially paid by the Company, the Federal Government will reimburse the Company for the difference by delivering cash or bonds, subject to budgetary regulations. Once the effects of the aforementioned review become probable and can be reliably measured, the Company will make the respective adjustments to the purchase prices of the rights. 16 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The agreement also establishes a compulsory exploration program for each one of the blocks and minimum commitments related to the acquisition of goods and services from Brazilian suppliers in the exploration and development stages, which will be subject to certification by the ANP. In the event of non-compliance, the ANP may apply administrative sanctions pursuant to the terms in the agreement. Based on drilling results obtained so far, expectations regarding the production potential of the areas are being confirmed and the Company will continue to develop its investment program and activities as established in the agreement. Exploration for and Evaluation of Oil and Gas Reserves The exploration and evaluation activities include the search for oil and gas from obtaining the legal rights to explore a specific area until the declaration of the technical and commercial viability of the reserves. Movements on capitalized c osts directly associated with exploratory wells pending determination of proved reserves and the balance of a mounts paid for obtaining rights and concessions for exploration of oil and natural gas (capitalized acquisition costs) are set out in the table below: Capitalized Exploratory Well Costs / Capitalized Acquisition Costs (*) Property plant and equipment Opening Balance 10,649 10,120 Additions to capitalized costs pending determination of proved reserves 2,717 6,640 Capitalized exploratory costs charged to expense (393) (2,782) Transfers upon recognition of proved reserves (***) (1,878) (2,628) Cumulative translation adjustment (875) (701) Closing Balance 10,220 10,649 Intangible Assets (**) 34,498 37,968 Capitalized Exploratory Well Costs / Capitalized Acquisition Costs 44,718 48,617 (*) Amounts capitalized and subsequently expensed in the same period have been excluded from the table above. (**) The balance of intangible assets comprises mainly the amounts related to the Onerous Assignment Agreement (note 12.2). (***) Includes US$ 736 relative to PO&G, which has been unconsolidated, as set out in note 9. Exploration costs recognized in profit or loss and cash used in oil and gas exploration and evaluation activities are set out in the table below: Exploration costs recognized in profit or loss Jan-Jun/2013 Jan-Jun/2012 Geological and Geophysical Expenses 553 570 Exploration expenditures written off (includes dry wells and signature bonuses) 605 1,702 Other exploration expenses 37 40 Total expenses 1,195 2,312 Cash used in activities Jan-Jun/2013 Jan-Jun/2012 Operating activities 685 652 Investment activities 2,904 3,415 Total cash used 3,589 4,067 17 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Trade payables Current Liabilities Third parties In Brazil 5,858 6,511 Abroad 5,031 5,104 Related parties 515 509 11,404 12,124 Finance Debt Current Non-Current Abroad Financial institutions 5,520 4,614 29,401 25,156 Bearer bonds - Notes, Global Notes and Bonds 1,303 1,230 42,516 31,032 Others − 245 − 2 6,823 6,089 71,917 56,190 In Brazil Export Credit Notes 74 142 8,451 6,261 BNDES 878 839 19,345 21,586 Debentures 129 140 257 345 FINAME 40 34 571 326 Bank Credit Certificate 15 50 1,628 1,765 Others 237 185 1,933 2,011 1,373 1,390 32,185 32,294 8,196 7,479 104,102 88,484 Interest expense on debt 1,126 1,018 Long-term debt due within one year (principal) 3,201 2,795 Short-Term debt 3,869 3,666 8,196 7,479 Scheduled maturity dates of non-current debt (principal and interest accrued) 2014 2,211 2015 7,137 2016 10,531 2017 8,897 2018 and thereafter 75,326 104,102 18 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Annual Interest rate range for non-current debt Abroad Up to 4% p.a. 39,600 31,819 From 4.01 to 6% p.a. 22,253 13,768 From 6.01 to 8% p.a. 9,416 9,916 More than 8% p.a. 646 687 71,915 56,190 In Brazil Up to 6% p.a. 2,873 3,384 From 6.01 to 8% p.a. 21,296 24,537 From 8.01 to 10% p.a. 7,561 3,826 More than 10% p.a. 457 547 32,187 32,294 104,102 88,484 Non-current debt by major currency U.S. Dollar 63,498 48,306 Real 20,973 18,411 Real indexed to U.S. Dollar 11,213 13,733 Euro 5,835 5,134 Pound Sterling 1,706 1,814 Japanese Yen 877 1,086 104,102 88,484 The sensitivity analysis for financial instruments subject to foreign exchange variation and the fair value of the long-term debt are disclosed in notes 30 and 31, respectively. Weighted average capitalization rate for borrowing costs The weighted average interest rate, of the costs applicable to borrowings that are outstanding, applied over the balance of assets under construction for capitalization of borrowing costs was 4.1% p.a. in the first half of 2013 (4.6% p.a. in the first half of 2012). Funding Funding requirements are related to the development of oil and gas production projects, building of vessels and pipelines, and expansion of industrial plants, among other uses. 19 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The main long-term debt issuances in the first half of 2013 are set out below: a) Abroad Description Company Date Amount Maturity Global notes issued in the amount of US$ 11,000. PGF BV May/13 11,000 2016, 2019, 2023 and 2043 Financing in the amount of US$ 3,400 obtained from a commercial bank. PGT BV Apr/13, May/13 and Jun/13 3,400 2019 Financing in the amount of US$ 1,500 obtained from commercial banks. PGT BV Feb/13; Mar/13 1,500 2019, 2020 Credit line in the amount of US$ 500 hired from a commercial bank, guaranteed by export credit agency. PIB BV Apr/13 500 2025 Financing in the amount of € 350 million obtained from a commercial bank. PGF BV Apr/13 450 2030, 2038 Financing in the amount of € 300 million obtained from a commercial bank. PGF BV Feb/13 408 2028, 2033 Use of a credit line in the amount of US$ 253 hired from an export credit agency and a commercial bank. Petrobras Apr/13 253 2025 Financing in the amount of US$ 137 obtained from a commercial bank. PNBV Mar/13 137 2023 17,648 b) In Brazil Description Company Date Amount Maturity Financing from a commercial bank with issuance of export credit note. Petrobras May/13 and Jun/13 5,333 2020 Financing from a commercial bank with issuance of export credit note. Petrobras Apr/13 1,487 2021 Financing obtained from a development bank. Petrobras Feb/13 to Jun/13 1,243 2014, 2015, 2016, 2017, 2022, 2024 and 2026 Bank credit note, obtained from a commercial bank. Petrobras Jan/13 Mar/13 and May/13 250 2015 and 2023 Financing within agricultural savings credit. BR Distribuidora May/13 91 2015 Bank credit note, obtained from a commercial bank. Petrobras May/13 72 2023 8,476 20 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Funding – Outstanding balance a) Abroad Amount in US$ million Company Available (Line of Credit) Used Balance PNBV 1,000 173 827 Petrobras 1,000 253 747 PGT BV 1,000 400 600 b) In Brazil Company Available (Line of Credit) Used Balance Transpetro(*) 4,515 709 3,806 Petrobras 5,635 3,489 2,146 Liquigas 51 37 14 (*)Purchase agreements for 49 vessels and 20 convoys were signed with six Brazilian shipyards in the amount of US$ 5,017. Guarantees Petrobras is not required to provide guarantees to financial institutions. Certain loans provided by development banks, such as BNDES are secured by the assets being financed. The loans obtained by Special Purpose Entities (SPE) are guaranteed by the project assets, as well as a lien on credit rights and shares of the SPEs. Leases Future Minimum Lease Payments / Receipts – Finance Leases Minimum receipts Minimum payments 2013 102 17 2014 - 2017 715 83 2018 and thereafter 2,037 286 Estimated lease receipts/payments 2,854 386 Interest expense (annual) (1,294) (281) Present value of the lease receipts/payments 1,560 105 Current 60 18 Non-current 1,500 87 At June 30, 2013 1,560 105 Current 60 18 Non-current 1,536 86 At December 31, 2012 1,596 104 21 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Future Minimum Lease Payments - Operating leases 2013 10,488 2014 - 2017 40,464 2018 and thereafter 33,135 At June 30, 2013 84,087 At December 31, 2012 81,585 In the first half of 2013 the Company paid US$ 5,579 for operating lease installments, recognized as a period expense. Related parties The Company carries out commercial transactions with its subsidiaries, joint arrangements, special purpose entities and associates at normal market prices and market conditions. At June 30, 2013 and December 31, 2012, no losses were recognized on the statement of financial position for related party accounts receivable. Transactions with joint ventures, associates, government entities and pension funds The balances of significant transactions are set out in the table below: Assets Liabilities Assets Liabilities Joint ventures and associates 796 589 780 597 Gas distributors 549 250 446 216 Braskem and its subsidiaries 96 86 152 109 Other associates and joint ventures 151 253 182 272 Government entities and pension funds 21,845 33,717 24,433 34,907 Government bonds 16,260 − 18,086 − Banco do Brasil S.A. (BB) 472 5,497 968 4,409 Judicial deposits (CEF and BB) 2,648 − 2,668 − Receivables from the Electricity sector (Note 17.2) 1,887 − 1,937 − Petroleum and alcohol account - Receivables from Federal government (Note 17.3) 377 − 409 − BNDES 3 20,853 3 23,425 Caixa Econômica Federal (CEF) − 5,086 − 4,043 Agência Nacional do Petróleo, Gás Natural e Biocombustíveis (ANP) − 1,487 − 1,936 Federal government - Dividends and Interest on Capital − 228 − 478 Petros (Pension fund) − 72 − 163 Others 198 494 362 453 22,641 34,306 25,213 35,504 Current 18,063 4,088 20,354 5,298 Non-current 4,578 30,218 4,859 30,206 Receivables from the electricity sector At June 30, 2013, the Company had US$ 1,887 of receivables from the Brazilian electricity sector (US$ 1,937 at December, 31, 2012), of which US$ 1,328 were classified to non-current assets following negotiations occurred in 2013. 22 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The Company supplies fuel to thermoelectric power plants located in the northern region of Brazil, which are direct or indirect subsidiaries of Eletrobras, the Federal Government electric energy company. Part of the costs for supplying fuel to these thermoelectric power stations is borne by the Fuel Consumption Account (Conta de Consumo de Combustível - CCC), managed by Eletrobras. Collections of amounts related to fuel supply to Independent Power Producers (Produtores Independentes de Energia - PIE), which are companies created for the purpose of generating power exclusively for Amazonas Distribuidora de Energia S.A. - AME, a direct subsidiary of Eletrobras rely directly on AME, which transfers funds to the Independent Power Producers. In March 2013 a private instrument of debt confession was signed by AME, having Eletrobras as a guarantor. The amount of US$ 422 will be paid in 60 successive monthly installments of US$ 7, indexed to the SELIC interest rate. The Company continuous to vigorously pursue an agreement to recover these receivables in full and partial payments have been made. The balance of these receivables at June 30, 2013 was US$ 1,705 (US$ 1,723 at December 31, 2012), of which US$ 984was past due (US$1,451 at December 31, 2012). The Company also has electricity supply contracts with AME signed in 2005 by its subsidiary Breitener Energética S.A., which, pursuant to the terms of the agreements, are considered a finance lease of the two thermoelectric power plants, since the contracts determine that the power plants should be returned to AME at the end of the agreement period with no residual value (20-year term), among other contractual provisions. The balance of these receivables was US$ 182 (US$ 214 at December, 31, 2012) none of which was overdue. Petroleum and Alcohol accounts - Receivables from Federal Government At June 30, 2013, the balance of receivables related to the Petroleum and Alcohol accounts was US$ 377 (US$ 409 at December 31, 2012). Pursuant to Provisional Measure 2,181 of August 24, 2001, the Federal Government may settle this balance by using National Treasury Notes in an amount equal to the outstanding balance, or allow the Company to offset the outstanding balance against amounts payable to the Federal Government, including taxes payable, or both options. The Company has provided all the information required by the National Treasury Secretariat (Secretaria do Tesouro Nacional - STN) in order to resolve disputes between the parties and conclude the settlement with the Federal Government. Following several negotiation attempts at the administrative level, the Company filed a lawsuit in July 2011 to collect the receivables. Compensation of employees and officers Petrobras’ key management short-term compensation (which comprises salaries and other short-term benefits) during the first half of 2013 was US$ 3.2, referring to seven officers and ten board members (US$ 3.5 in the first half of 2012 referring to eight officers and ten board members). In the first half of 2013 the compensation of board members and officers for the consolidated Petrobras group amounted to US$ 14.5 (US$ 13.6 in the first half of 2012). 23 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Provision for decommissioning costs Non-current liabilities Opening balance 9,441 4,712 Revision of provision − 5,226 Payments made (248) (286) Interest accrued 112 134 Others (3) 4 Cumulative translation adjustment (721) (349) Closing balance 8,581 9,441 Taxes Taxes and contributions Current assets Taxes In Brazil: ICMS (VAT) 1,500 1,542 PIS/COFINS (Taxes on Revenues) 2,340 2,279 CIDE 21 23 Income taxes 1,699 1,255 Others 166 193 5,726 5,292 Taxes Abroad 359 280 6,085 5,572 Non-current assets Taxes In Brazil: Deferred ICMS (VAT) 875 903 Deferred PIS and COFINS (Taxes on Revenues) 3,911 4,051 Others 276 252 5,062 5,206 Taxes Abroad 15 17 5,077 5,223 Current liabilities Taxes In Brazil: ICMS (VAT) 1,213 1,488 PIS/COFINS (Taxes on Revenues) 413 491 CIDE 16 17 Production Taxes 2,052 2,624 Withholding income taxes 167 565 Current income taxes 204 281 Others 325 360 4,390 5,826 Taxes abroad 285 302 4,675 6,128 24 Petróleo Brasileiro S.A. – Petrobras Consolidates notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Deferred income taxes - non-current Income taxes in Brazil comprise corporate income tax (IRPJ) and social contribution on net income (CSLL). Brazilian statutory corporate tax rates are 25% and 9%, respectively. The changes in the deferred income taxes are presented as follows: a) Changes in deferred income taxes Property, Plant & Equipment Oil and gas exploration costs Others Loans, trade and other receivables / payables and financing Finance leases Provision for legal proceedings Tax losses Inventories Interest on capital Others(*) Total Balance at January 1, 2012 (11,374) (2,203) (425) (844) 335 343 634 473 1,269 (11,792) Recognized in profit or loss for the year (2,327) (1,284) 961 217 59 10 (119) 595 (366) (2,254) Recognized in shareholders’ equity − 1,559 1,559 Cumulative translation adjustment 1,038 341 24 77 (76) (213) (48) (18) (312) 813 Others (14) 35 1 (38) 28 969 − − 15 996 Balance December 31, 2012 (12,677) (3,111) 561 (588) 346 1,109 467 1,050 2,165 (10,678) Recognized in profit or loss for the period (1,448) (766) 562 20 123 54 68 (1,030) (124) (2,541) Recognized in shareholders’ equity − − 809 − 362 1,171 Cumulative translation adjustment 1,104 235 (122) 43 (38) (108) (41) (13) (259) 801 Others (34) 171 (102) 15 1 517 48 (15) 335 936 Balance at June 30, 2013 (13,055) (3,471) 1,708 (510) 432 1,572 542 (8) 2,479 (10,311) Deferred tax assets 8,535 Deferred tax liabilities (19,213) Balance at December 31, 2012 (*) (10,678) Deferred tax assets 9,239 Deferred tax liabilities (19,550) Balance at June 30, 2013 (10,311) (*) Includes the effects of the adoption of IAS 19 amendment as set out on note 2.2. Management considers that the deferred tax assets will be realized in proportion to the realization of the provisions and the final resolution of future events, both of which are based on estimates. 25 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Reconciliation between tax expense and accounting profit A reconciliation between tax expense and the product of “income before income taxes” multiplied by the Brazilian statutory corporate tax rates is set out in the table below: Jan-Jun/2013 Jan-Jun/2012 Income before income taxes 9,548 6,208 Income taxes computed based on Brazilian Statutory Corporate Tax Rates (34%) (3,246) (2,111) Adjustments between Income Taxes based on Statutory Rates and on the Effective Tax Rate: ·Tax benefits from the deduction of interest on capital from income − 502 ·Different taxes rates for Companies abroad 537 112 ·Tax incentives 11 93 ·Tax losses not recorded as assets (103) (201) ·Deductible/(non-deductible) expenses, net* (247) (327) ·Tax credits of companies abroad in the exploration stage (2) − ·Others 171 104 Income taxes expense (2,879) (1,828) Deferred income taxes (2,541) (1,047) Current income taxes (338) (781) (2,879) (1,828) Effective Tax Rate 30.2% 29.4% * Includes share of profit of equity-accounted investments. Employee benefits (Post-Employment) The Company sponsors defined benefit and variable contribution pension plans in Brazil and of certain of its international subsidiaries, as well as defined-benefit medical plan for employees in Brazil (active and inactive) and their dependents. 26 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The changes in the benefits granted to employees are presented as follows: Jan-Jun/2013 Pension Plan Health Care Plan Total Balance at December 31, 2011 2,697 6,942 9,639 (+) Initial adoption of IAS 19 amendment 4,811 1,307 6,118 Balance at January 1, 2012 7,508 8,249 15,757 (+) Costs incurred in the year 1,011 1,080 2,091 (-) Payment of contributions (287) (363) (650) (-) Payments related to the financial commitment agreement (164) − (164) (+) Remeasurement actuarial gains / losses (IAS 19) 4,625 297 4,922 Others 1 (1) − Cumulative translation adjustment (845) (723) (1,568) Balance at December 31, 2012 11,849 8,539 20,388 Current 475 313 788 Non-Current 11,374 8,226 19,600 11,849 8,539 20,388 (+)Costs incurred in the period 871 495 1,366 (-)Payment of contributions (125) (178) (303) (-) Payments related to the financial commitment agreement (81) − (81) Others 1 − 1 Cumulative translation adjustment (976) (691) (1,667) Balance at June 30, 2013 11,539 8,165 19,704 Current 428 288 716 Non-Current 11,111 7,877 18,988 11,539 8,165 19,704 The amounts recognized in the income statement related to the pension and medical plans are set out below: Pension Plan Defined benefit Variable contribution Medical plan Total Current service cost 259 77 103 439 Interest cost over net liabilities / (assets) 488 27 392 907 Others − 20 − 20 Net costs for the period Jan-Jun/2013 747 124 495 1,366 Related to: Actives employees 512 123 255 890 Retired employees 235 1 240 476 Net costs for the period Jan-Jun/2013 747 124 495 1,366 Net costs for the period Jan-Jun/2012 376 141 565 1,082 At June 30, 2013, the Company had the carrying amount of US$ 2,854 related to crude oil and oil products pledged as security for the Terms of Financial Commitment (TFC), signed by Petrobras and Petros in 2008. In the first half of 2013 the Company's contribution to the defined contribution portion of the Petros Plan 2 was US$ 154. 27 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Shareholders’ equity Share capital At June 30, 2013, subscribed and fully paid share capital was US$107,371, represented by 7,442,454,142 outstanding common shares and 5,602,042,788 outstanding preferred shares, all of which are registered, book-entry shares with no par value. Capital increase with reserves in 2013 The Extraordinary General Meeting held jointly with the Annual General Meeting on April 29, 2013, approved an increase of capital through capitalization of a portion of the profit reserve for tax incentives established in 2012, of US$ 9. Share capital increased from US$ 107,362 to US$ 107,371. Dividends Dividends for 2012 The Annual General Meeting held on April 29, 2013 approved the dividends for 2012 of US$ 4,499, which represents 44.73% of the adjusted net income in Brazilian Reais (adjusted in accordance with Brazilian Corporation Law), an amount of US$ 0.24 per common share and US$ 0.48 per preferred share. Dividends, in the form of interest on capital, are to be distributed as set out below: Common Share Preferred Share Payment Date of approval by Board of Directors Ex-date Date of Payment Amount Amount per Share (Pre-Tax) Amount Amount per Share (Pre-Tax) Total Amount 1st payment 04.27.2012 05.11.2012 05.31.2012 817 0.11 615 0.11 1,432 2nd and 3rd payment 02.04.2013 04.29.2013 05.29.2013 and 08.30.2013 983 0.13 2,084 0.37 3,067 1,800 0.24 2,699 0.48 4,499 Interim distributions of interest on capital in 2012 has been deducted from the distribution approved at the close of fiscal year 2012 and indexed based on the SELIC rate from the date of payment to December 31, 2012. The remaining amount of interest on capital is being indexed based on the SELIC rate from December 31, 2012 to the date of payment. Earnings per Share Jan-Jun/2013 Jan-Jun/2012 Net income attributable to Shareholders of Petrobras 6,850 4,527 Weighted average number of common and preferred shares outstanding 13,044,496,930 13,044,496,930 Basic and diluted earnings per common and preferred share (US$ per share) 0.53 0.35 Sales revenues Jan-Jun/2013 Jan-Jun/2012 Gross sales revenue 87,813 88,918 Sales taxes (15,899) (16,849) Sales revenues 71,914 72,069 28 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Other operating expenses, net Jan-Jun/2013 Jan-Jun/2012 Pension and medical benefits (476) (545) Legal, administrative and arbitration proceedings (427) (454) Institutional relations and cultural projects (336) (372) Unscheduled stoppages and pre-operating expenses (294) (442) Inventory write-down to net realizable value (230) (472) Expenditures on health, safety and environment (133) (139) Impairment − (1) Government Grants 83 304 Gains on disposal of non-current assets 677 16 Others (96) (117) (1,232) (2,222) Expenses by nature Jan-Jun/2013 Jan-Jun/2012 Raw material / products for resale (29,369) (28,474) Production taxes (7,140) (8,441) Employee Benefits (6,410) (5,633) Depreciation, depletion and amortization (6,572) (5,394) Changes in inventories 696 928 Materials, Freight, rent, third-party services and other related costs (11,238) (11,971) Exploration expenditures written off (includes dry wells and signature bonuses) (605) (1,702) Other taxes (232) (170) Losses/Gains on legal, administrative and arbitration proceedings (427) (454) Institutional relations and cultural projects (336) (372) Unscheduled stoppages and pre-operating expenses (294) (442) Expenditures on health, safety and environment (133) (139) Inventory write-down to net realizable value (market value) (230) (472) Impairment − (1) Gains (losses) on disposal of non-current assets 677 16 (61,613) (62,721) Cost of sales (53,428) (52,461) Selling expenses (2,383) (2,528) General and Administrative expenses (2,489) (2,516) Exploration costs (1,225) (2,312) Research and development expenses (624) (512) Other taxes (232) (170) Other operating expenses, net (1,232) (2,222) (61,613) (62,721) 29 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Net finance income (expense) Jan-Jun/2013 Jan-Jun/2012 Foreign exchange and inflation indexation charges on net debt (*) (4,223) (2,939) Debt interest and charges (2,640) (2,608) Income from investments and marketable securities 552 1,027 Financial result on net debt (6,311) (4,520) Capitalized borrowing costs 1,818 1,968 Cash flow hedge on future exports 3,856 − Gains (losses) on derivatives (10) 45 Interest income from marketable securities (21) 96 Other finance expense and income, net (9) 47 Other exchange and indexation charges, net (342) (636) Finance income (expenses), net (1,019) (3,000) Finance income (expenses), net Income 926 1,511 Expenses (1,219) (933) Foreign exchange and inflation indexation charges, net (726) (3,578) (1,019) (3,000) (*) Includes indexation charges on debt in local currency indexed to the U.S. dollar. Supplementary statement of cash flows information Jan-Jun/2013 Jan-Jun/2012 Amounts paid and received during the period Income taxes paid 781 483 Withholding income tax paid for third-party 1,035 1,276 Investing and financing transactions not involving cash Purchase of property, plant and equipment on credit 90 144 30 Petróleo Brasileiro S.A. – Petrobras Consolidates notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Segment Information Consolidated assets by Business Area - 06.30.2013 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution International Corporate Eliminations Total Current assets 6,601 18,411 3,827 105 3,137 3,285 35,719 (5,772) 65,313 Non-current assets 143,831 71,344 24,026 1,064 4,658 14,206 13,970 (344) 272,755 Long-term receivables 5,553 4,635 1,960 15 1,684 2,353 10,484 (344) 26,340 Investments 87 2,465 771 822 5 2,408 36 − 6,594 Property, plant and equipment 103,854 64,100 20,925 227 2,645 8,871 3,094 − 203,716 Operating assets 63,954 30,812 17,527 209 1,984 4,727 2,298 − 121,511 Under construction 39,900 33,288 3,398 18 661 4,144 796 − 82,205 Intangible assets 34,337 144 370 − 324 574 356 − 36,105 Total Assets 150,432 89,755 27,853 1,169 7,795 17,491 49,689 (6,116) 338,068 Consolidated assets by Business Area - 12.31.2012 Current assets 6,565 20,362 3,610 117 3,176 3,517 27,382 (6,935) 57,794 Non-current assets 145,233 71,096 24,844 1,131 4,954 15,218 14,752 (368) 276,860 Long-term receivables 5,120 4,582 1,715 16 1,852 2,233 10,964 (368) 26,114 Investments 80 2,897 1,160 860 15 937 157 − 6,106 Property, plant and equipment 102,779 63,463 21,585 255 2,733 10,882 3,204 − 204,901 Operating assets 64,455 29,327 18,106 237 2,061 6,814 2,237 − 123,237 Under construction 38,324 34,136 3,479 18 672 4,068 967 − 81,664 Intangible assets 37,254 154 384 − 354 1,166 427 − 39,739 Total Assets 151,798 91,458 28,454 1,248 8,130 18,735 42,134 (7,303) 334,654 31 Petróleo Brasileiro S.A. – Petrobras Consolidates notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Consolidated Statement of Income by Business Area - 2013 Jan-Jun/2013 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution International Corporate Eliminations Total Sales revenues 33,454 56,358 7,912 225 21,335 8,587 − (55,957) 71,914 Intersegments 33,184 19,858 637 193 581 1,504 − (55,957) − Third parties 270 36,500 7,275 32 20,754 7,083 − − 71,914 Cost of sales (17,307) (59,610) (6,418) (250) (19,249) (6,976) − 56,382 (53,428) Gross profit (loss) 16,147 (3,252) 1,494 (25) 2,086 1,611 − 425 18,486 Income (expenses) (2,034) (1,846) (509) (47) (1,207) 47 (2,680) 91 (8,185) Selling, administrative and general expenses (209) (1,422) (486) (27) (1,203) (430) (1,182) 87 (4,872) Exploration costs (1,174) − (51) − − (1,225) Research and development expenses (319) (109) (35) (12) (1) (2) (146) − (624) Other taxes (24) (38) (39) (1) (12) (78) (40) − (232) Other operating expenses, net (308) (277) 51 (7) 9 608 (1,312) 4 (1,232) Income / (loss) before financial results and income taxes 14,113 (5,098) 985 (72) 879 1,658 (2,680) 516 10,301 Net finance income (expense) − (1,019) − (1,019) Share of profit of equity-accounted investments (1) 16 98 (13) 1 167 (2) − 266 Income / (loss) before income taxes 14,112 (5,082) 1,083 (85) 880 1,825 (3,701) 516 9,548 Income taxes (4,798) 1,734 (334) 25 (298) (471) 1,438 (175) (2,879) Net income (Loss) 9,314 (3,348) 749 (60) 582 1,354 (2,263) 341 6,669 Net income attributable to: Shareholders of Petrobras 9,295 (3,348) 721 (60) 582 1,315 (1,996) 341 6,850 Non-controlling interests 19 − 28 − − 39 (267) − (181) 9,314 (3,348) 749 (60) 582 1,354 (2,263) 341 6,669 32 Petróleo Brasileiro S.A. – Petrobras Consolidates notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Consolidated Statement of Income by Business Area - 2012 Jan-Jun/2012 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution International Corporate Eliminations Total Sales revenues 38,839 59,265 5,315 212 19,818 9,072 − (60,452) 72,069 Intersegments 38,659 18,702 688 154 387 1,862 − (60,452) − Third parties 180 40,563 4,627 58 19,431 7,210 − − 72,069 Cost of sales (16,843) (66,101) (4,179) (225) (18,064) (7,059) − 60,010 (52,461) Gross profit (loss) 21,996 (6,836) 1,136 (13) 1,754 2,013 − (442) 19,608 Income (expenses) (3,097) (2,259) (558) (62) (1,079) (719) (2,548) 62 (10,260) Selling, administrative and general expenses (259) (1,616) (456) (34) (1,087) (448) (1,206) 62 (5,044) Exploration costs (2,190) − (122) − − (2,312) Research and development expenses (231) (97) (14) (20) (1) − (149) − (512) Other taxes (24) (30) (18) (1) (9) (46) (42) − (170) Other operating expenses, net (393) (516) (70) (7) 18 (103) (1,151) − (2,222) Income / (loss) before financial results and income taxes 18,899 (9,095) 578 (75) 675 1,294 (2,548) (380) 9,348 Net finance income (expense) − (3,000) − (3,000) Share of profit of equity-accounted investments (1) (181) 85 (32) 1 (6) (6) − (140) Income / (loss) before income taxes 18,898 (9,276) 663 (107) 676 1,288 (5,554) (380) 6,208 Income taxes (6,425) 3,092 (196) 26 (230) (671) 2,446 130 (1,828) Net income (Loss) 12,473 (6,184) 467 (81) 446 617 (3,108) (250) 4,380 Net income attributable to: Shareholders of Petrobras 12,477 (6,184) 445 (81) 446 580 (2,906) (250) 4,527 Non-controlling interests (4) − 22 − − 37 (202) − (147) 12,473 (6,184) 467 (81) 446 617 (3,108) (250) 4,380 33 Petróleo Brasileiro S.A. – Petrobras Consolidates notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Consolidated Statement of Income by International Business Area Jan-Jun/2013 Exploration & Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total Statement of income Sales revenues 2,574 4,211 293 2,616 − (1,107) 8,587 Intersegments 1,532 1,056 19 4 − (1,107) 1,504 Third parties 1,042 3,155 274 2,612 − − 7,083 Income before financial results, profit sharing and income taxes 1,721 12 17 49 (142) 1 1,658 Net income attributable to shareholders of Petrobras 1,430 23 15 44 (198) 1 1,315 Jan-Jun/2012 Exploration & Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total Statement of income Sales revenues 2,702 4,629 292 2,575 − (1,126) 9,072 Intersegments 1,913 1,053 18 4 − (1,126) 1,862 Third parties 789 3,576 274 2,571 − − 7,210 Income before financial results, profit sharing and income taxes 1,537 (184) 32 39 (132) 2 1,294 Net income attributable to shareholders of Petrobras 896 (182) 14 38 (186) − 580 Exploration & Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total Consolidated assets by International Business Area At 06.30.2013 13,911 2,590 677 1,082 1,054 (1,823) 17,491 At 12.31.2012 15,080 2,404 759 1,085 1,580 (2,173) 18,735 34 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Provisions for Legal Proceedings, Contingent Liabilities and Contingent Assets The Company is a defendant in numerous legal proceedings involving tax, civil, labor, corporate and environmental issues, as a result of its normal course of business. Based on legal advice and management’s best estimates, the Company reviews whether it is probable that an outflow of resources embodying economic benefits will be required to set the obligations. Provisions for legal proceedings The Company has recognized a provision for proceedings for which it is probable that an outflow of resources embodying economic benefits will be required and that can be reasonably estimated. These proceedings are mainly comprised of labor claims, withholding of income taxes for securities issued outside Brazil, losses and damages resulting from the cancellation of an assignment of excise tax (IPI) credits to a third party and fishermen seeking indemnification from the Company for a January 2000 oil spill in the State of Rio de Janeiro. The Company has provisions for legal proceedings, in the amounts set out below: Non-current liabilities Labor claims 462 336 Tax claims 400 341 Civil claims 561 514 Environmental Claims 56 63 Other claims 10 11 1,489 1,265 Opening Balance 1,265 1,088 Additional provisions 422 647 Amounts used during the year (payment) (111) (440) Interest accretion expense 40 99 Others 3 (26) Cumulative translation adjustment (130) (103) Closing Balance 1,489 1,265 Judicial Deposits Judicial deposits made in connection with legal proceedings and guarantees are set out in the table below according to the nature of the corresponding lawsuits: Non-current assets Labor 807 869 Tax 1,197 1,117 Civil 575 638 Environmental 80 69 Others 6 3 2,665 2,696 35 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Contingent Liabilities Contingent liabilities for which the likelihood of loss is considered to be possible are not recognized in the financial statements but are disclosed unless the expected outflow of resources embodying economic benefits is considered remote. The estimated contingent liabilities for legal proceedings for which the likelihood of loss is considered to be possible is set out in the table below. Estimates Tax 26,986 Civil 2,076 Labor 1,897 Environmental 654 Others 6 31,619 A brief description of the nature of the main contingent liabilities (tax and civil) are set out in the tables below: a) Tax Proceedings Description of tax proceedings Estimate Plaintiff: Secretariat of the Federal Revenue of Brazil 1) Deduction of expenses from the renegotiation of the Petros Plan from the calculation basis of income tax (IRPJ) and social contribution (CSLL) and penalty charged. Current status: Awaiting the hearing of an appeal at the administrative level. 2,010 2) Profits of subsidiaries and associates domiciled abroad in the years of 2005, 2006, 2007 and 2008 not included in the calculation basis of IRPJ and CSLL. Current status: Awaiting the hearing of an appeal at the administrative level. 1,593 3) Deduction from the calculation basis of IRPJ and CSLL of expenses incurred in 2007 related to employee benefits and Petros. Current status: This claim is being disputed at the administrative level, involving two lawsuits. 806 4) Withhold income tax (IRRF) and Contribution of Intervention in the Economic Domain (CIDE) over remittances for payment of platforms' affreightment. Current status: This claim involves lawsuits in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 4,180 5) Non payment of CIDE on imports of naphtha. Current status: This claim is being discussed at the administrative level. 1,598 6) Non-payment of CIDE in the period from March 2002 until October 2003 in transactions with distributors and service stations that were holders of judicial injunctions that determined the sale of fuel without the gross-up of such tax. Current status: Awaiting the hearing of an appeal in the Higher Chamber of Tax Appeals (CSRF). 669 7) Non-payment of tax on financial operations (IOF) over intercompany loans with, PifCo, Brasoil and BOC. Current status: Awaiting the hearing of an appeal at the administrative level. 1,664 8) Withhold income tax (IRRF) over remittances abroad for payment of petroleum imports. Current status: Awaiting the hearing of an appeal at the administrative level. 1,767 9) PIS and COFINS - Tax credits recovery denied due to failure to comply with an accessory obligation in the years of 2004, 2005 and 2006. Current status: Awaiting the hearing of an appeal at the administrative level. 808 Plaintiff: State Finance Department of AM, BA, DF, ES, PA, PE and RJ 10)Non-payment of ICMS due to differences in measuring beginning and ending inventory. Current status: This claim involves lawsuits in different administrative levels, in which the Company is taking legal actions to ensure its rights. 1,654 36 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Plaintiff: State Finance Department of Rio de Janeiro 11) ICMS on exit operations of liquid natural gas (LNG) without issuance of tax document by the main establishment. Current status: This claim involves lawsuits in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 1,624 12) Dispute over ICMS tax levy in operations of sale of aviation jet fuel, as Decree 36.454/2004 was declared as unconstitutional. Current status: This claim is being disputed at the administrative level and the Company has presented its defense. 797 Plaintiff: State Finance Department of São Paulo 13) Dispute over ICMS tax levy on the importing of a drilling rig – temporary admission in São Paulo and clearance in Rio de Janeiro and a fine for breach of accessory obligations. Current status: One of the legal proceedings is in its administrative stage and the other one was submitted to judicial dispute, awaiting judgment on appeal by the State Finance. 1,979 Plaintiff: Municipal governments of Anchieta, Aracruz, Guarapari, Itapemirim, Marataízes, Linhares, Vila Velha, Vitória and Maragogipe. 14) Failure to withhold and collect tax on services provided offshore (ISSQN) in some municipalities located in the State of Espírito Santo, despite Petrobras having made the withholding and payment of these taxes to the municipalities where the respective service providers are established, in accordance with Complementary Law No. 116/03. Current status: This claim involves lawsuits in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 916 Plaintiff: State Finance Departments of Rio de Janeiro and Sergipe 15) Use of ICMS tax credits on the purchase of drilling bits and chemical products used in formulating drilling fluid. Current status: This claim involves lawsuits in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 503 16) Other tax proceedings 4,418 Total for tax proceedings 26,986 b) Civil Proceedings – General Description of civil proceedings Estimate Plaintiff: Agência Nacional de Petróleo, Gás Natural e Biocombustíveis - ANP 1) Dispute on differences in the payment of special participation charge in fields of the Campos Basin. In addition, the plaintiff is claiming fines for alleged non-compliance with minimum exploratory programs. Administrative proceedings are in course in connection with alleged irregularities in the platforms' measurement system. Current status: This claim involves processes in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 827 2) Other civil proceedings 1,249 Total for civil proceedings 2,076 Joint Ventures – Frade field In November 2011, an oil spillage occurred in the Frade field located in the Campos basin which was operated by Chevron Brasil, located in the Campos basin. Chevron Brasil, Chevron Latin America Marketing LLC and Transocean Brasil Ltda are defending a lawsuit claiming US$ 10 billion in environmental damages by the federal public attorney’s office. Transocean Brasil Ltda. operated the rig at Frade at the time of this spillage. 37 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) In April 2012, a new lawsuit was filed by the Federal Public Attorney’s Office against Chevron and Transocean, following new seabed leaks in the Frade field. In this suit the Federal Public Attorney’s Office claimed a further US$ 10 billion as compensation for damages. The assessment by the Company’s lawyers is that the amounts claimed are not reasonable and are disproportionately high in relation to the extent of the damages caused. In the second lawsuit, as the oil was not identified on the surface, the existence of any actual damage to the community is inconceivable. Although the Company is not being sued, due to its 30% ownership interest in the Frade consortium, Petrobras may be contractually obliged to pay 30% of the total contingencies related to the incidents that occurred in the Frade field. In the event Chevron is held legally responsible, Petrobras may be contractually subject to the payment of up to 30% of the costs of the damages. Contingent assets Legal proceeding in the United States - P-19 and P-31 In 2002, Braspetro Oil Service Company (Brasoil) and Petrobras obtained a favorable decision in related lawsuits filed before U.S. courts by the insurance companies United States Fidelity & Guaranty Company and American Home Assurance Company in which they were seeking to obtain (since 1997 and regarding Brasoil) a judicial order exempting them from their payment obligations under the performance bond related to platforms P- 19 and P-31, and seeking reimbursement from Petrobras for any amounts for which they could ultimately be held liable in the context of the execution proceedings of such performance bond. On July 21, 2006, the U.S. courts issued an executive decision, conditioning the payment of the amounts owed to Brasoil to a definitive dismissal of the legal proceedings involving identical claims that are currently in course before Brazilian courts. Brasoil, Petrobras and the insurance companies already pleaded the dismissal of the Brazilian legal proceedings but their definitive dismissal is awaiting the hearing of an appeal filed by the platforms’ shipbuilding company before the Superior Court for Non-Constitutional Matters (STJ). In 2012 the Company intensified actions taken, in an attempt to settle this lawsuit. The amount of damages claimed is approximately US$ 245. Guarantees for concession agreements for petroleum exploration The Company has guarantees for the Minimum Exploration Programs established in the concession agreements for exploration of areas by the Agência Nacional de Petróleo, Gás Natural e Biocombustíveis (“ANP”) in the total amount of US$ 2,650, of which US$ 2,307 are still in force, net of commitments that have been undertaken. The guarantees comprise crude oil from previously identified producing fields, pledged as security, for US$ 1,449 and bank guarantees in the amount of US$ 858. Risk management and derivative instruments The Company is exposed to a variety of risks arising from its operations: market risk (including price risk related to crude oil and oil products), foreign exchange risk, interest rate risk, credit risk and liquidity risk. 38 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Risk management The objective of the overall risk management policy of the Company is to achieve an appropriate balance between growth, increased return on investments and risk exposure level, which can arise from its normal activities or from the context within which the Company operates, so that, through effective allocation of its physical, financial and human resources it may achieve its strategic goals. Market risk Risk management of price risk (related to crude oil and oil products) Petrobras does not use derivative instruments to hedge exposures to commodity price cycles related to products purchased and sold to fulfill operational needs. Derivatives are used as hedging instruments to manage the price risk of certain transactions carried out abroad, which are usually short-term transactions similar to commercial transactions. The main risk management techniques used by the Company to manage price risk of crude oil and oil products, in the transactions carried out abroad are operating Cash Flow at Risk (CFAR), Value at Risk (VAR) and Stop Loss. a) Notional amount, fair value and guarantees of crude oil and oil products derivatives Notional value (in thousands of bbl)* Fair value** Maturity Statement of Financial Position Futures contracts (6,239) (3,380) (5.4) (18) 2013/2014 Purchase commitments 38,426 16,500 Sale commitments (44,665) (19,880) Options contracts (460) (2,050) (0.5) (1.5) 2013 Call − (1,080) (0.5) (1) Long position 1,725 3,204 Short position (1,725) (4,284) Put (460) (970) − (0.5) Long position 2,394 2,029 Short position (2,854) (2,999) Total recognized in other current assets and liabilities (5.9) (19.5) * Negative notional values (in bbl) represent short positions. ** Negative fair values were recorded in liabilities and positive fair values in assets. Finance income Jan-Jun/2013 Jan-Jun/2012 Gain / (Loss) recognized in profit or loss for the period 52 52 Guarantees given as collateral Generally consist of deposits 150 103 b) Sensitivity analysis of crude oil and oil products derivatives The probable scenario is the fair value at June 30, 2013. The stressed scenarios consider price changes of 25% and 50% on the risk variable, respectively, comparatively to June 30, 2013. 39 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Crude Oil and Oil Products Risk Probable Scenario at 06.30.2013 Stressed Scenario (∆ of 25%) Stressed Scenario (∆ of 50%) Brent Derivative (Brent prices increase) 16 (170) (356) Inventories (Brent prices decrease) (9) 180 367 7 10 11 Diesel Derivative (Diesel prices decrease) (1.0) (21.7) (42) Inventories (Diesel prices increase) 1.4 22.1 42 0.4 0.4 − Freight Derivative (Freight costs decrease) − (1) (2) Inventories (Freight costs increase) − 1 2 − − − Gasoline Derivative (Gasoline prices increase) (7.2) (20) (33) Inventories (Gasoline prices decrease) 8.6 22 35 1.4 2 2 Naphtha Derivative (Naphtha prices increase) 0.5 (2) (4) Inventories (Naphtha prices decrease) 1.4 4 6 1.9 2 2 Fuel Oil Derivative (Fuel Oil prices increase) 3 (34) (70) Inventories (Fuel Oil prices decrease) (3) 34 70 − − − WTI Derivative (WTI prices decrease) (5) (24) (44) Inventories (WTI prices increase) 1 21 41 (4) (3) (3) c) Embedded derivatives – sale of ethanol On March 8, 2013 the Company entered into an agreement to amend the ethanol sale contract, modifying prices and quantities. The selling price of each future ethanol shipment will be based on the price of ethanol in the Brazilian market (ESALQ) plus a spread. The amended agreement therefore no longer has a derivative instrument measured as an embedded derivative. The notional value, fair value and the sensitivity analysis of the swap are presented below: Fair Value Sensitivity analysis at 06.30.2013 Forward Contract Notional value (in thousands of m³) Risk Probable Scenario Stressed Scenario (∆ 25%) Stressed Scenario ( ∆ 50%) Long position (maturity in 2015) − 36 Decrease in spread (Naphtha x Ethanol) − − − Finance Income Jan-Jun/ 2013 Jan-Jun/ 2012 Gain/ (loss) recognized in profit or loss for the period (37) (6) Foreign exchange risk management The Company is exposed to foreign exchange risk from its assets and liabilities, arising from the volatility of currency markets. 40 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Petrobras seeks to identify and manage foreign exchange risk in an integrated manner, by recognizing and creating “natural hedges”, benefiting from the correlation between income and expenses. To mitigate short-term exchange risk exposure arising from transactions involving income and expenses in different currencies, the Company uses natural hedges by choosing the currency in which to hold cash, such as the Brazilian Real, US dollar or other currency. Foreign exchange risk is managed based on the net exposure and reviewed periodically to support the Executive Board. The Company can use derivative instruments to hedge certain liabilities, minimizing foreign exchange exposure. a) Hedge Accounting i) Cash Flow Hedge involving the Company’s future exports Effective mid-May 2013, the Company formally documented and designated cash flow hedging relationships to hedge a portion of its highly probable future monthly export revenues in U.S. dollars using a portion of its obligations denominated in U.S. dollars for foreign currency risks, related to changes in foreign currency spot rates. Principal amounts of long-term debt (non-derivative financial instruments) and notional values of foreign currency forward contracts were designated as hedging instruments. The derivative financial instruments expired during the second quarter and were replaced by long-term debt principal amounts in the hedging relationships on which they had been designated. Both debt and derivative financial instruments are exposed to Brazilian Real vs. U.S. dollar foreign currency risks related to the spot rate. Monthly export revenues of US$ 43,859 of monthly export revenues to occur between July 1st, 2013 and May 31st, 2020 were designated as hedged transactions. The Company has prepared formal documentation in order to support the designation above, including an explanation of how the designation of the hedging relationship is aligned with the Company’s Risk Management Policy objective and strategy, identification of the hedging instrument, the hedged transactions, the nature of the risk being hedged and an analysis which demonstrates that the hedge is expected to be highly effective. The Company will reassess the prospective and retrospective effectiveness of the hedge on an ongoing basis comparing the foreign currency component of the carrying amount of the hedging instruments and of the highly probable future exports (spot-rate method). Cash Flow Hedge accounting permits that gains and losses arising from the effect of changes in the foreign currency exchange rate on derivative and non-derivative hedging instruments not be immediately recognized in profit or loss, but be reclassified from equity to profit or loss in the same periods during which the future exports occur, thus allowing for a more appropriate presentation of the results for the period reflecting the strategy in the Company’s Risk Management Policy. The principal amounts at the date of designation and the carrying amount of the hedging instruments at June 30, 2013, along with the foreign currency losses recognized in Other comprehensive income (equity) are set out below: 41 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Hedging Instrument Hedged Transactions Nature of the Risk Maturity Date Principal Amount (US$) Carrying amount of the Hedging Instruments on 06.30.2013 (R$) Non-Derivative Financial Instruments Portion of Highly Probable Future Monthly Export Revenues Foreign Currency – Real vs U.S. Dollar Spot Rate July 2013 to May 2020 43,859 97,175 Shareholders' equity Jan-Jun/2013 Jan-Jun/2012 Gain/ (loss) recognized in other comprehensive income - shareholders' equity (3,856) − ii) Cash Flow Hedge involving swap contracts - Yen vs. Dollar In September 2006 the Company entered into a cross currency swap to fix in U.S. dollars the payments related to bonds denominated in Japanese yen. The Company does not intend to settle these contracts before the maturity. The relationship between the derivative and the loan qualify as cash flow hedge and hedge accounting is applied. The effective portion of changes in fair value, assessed on a quarterly basis, are recognized in accumulated other comprehensive income, in the shareholders’ equity and reclassified to profit or loss in the periods when the hedged transaction item affects profit or loss. b) Notional value, fair value and guarantees of derivative financial instruments Notional value (in millions) Fair Value Statement of financial position Cross Currency Swap ( maturity in 2016) 28 76 Long Position (JPY) - 2.15% p.a. JPY 35,000 JPY 35,000 375 434 Short Position (USD) - 5.69% p.a. USD 298 USD 298 (347) (358) U.S. dollar forward (9) 0.5 U.S. dollar forward (long position) USD 41 1 − U.S. dollar forward (short position) USD 221 USD 1,077 (10) 0.5 Total recognized in other current assets and liabilities 19 76.5 Finance income and shareholders' equity Jan-Jun/ 2013 Jan-Jun/ 2012 Gain /(loss) recognized in profit or loss for the period (25) (1) Gain/ (loss) recognized in other comprehensive income - shareholders' equity 4 8 Margin is not required for the operations the Company has entered into, related to foreign currency derivatives. c) Sensitivity analysis for foreign exchange risk on financial instruments The Company has assets and liabilities subject to foreign exchange risk. The main exposure involves the Brazilian Real, relative to the U.S. dollar. Foreign exchange risk arises on financial instruments that are denominated in a currency other than the Brazilian Real. Assets and liabilities of foreign subsidiaries, denominated in a currency other than the Brazilian Real are not included in the sensitivity analysis set out below when transacted in a currency equivalent to their respective functional currencies. The probable scenario, computed based on external data, as well as the stressed scenarios (a 25% and a 50% change in the foreign exchange rates) are set out below: 42 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Financial Instruments Exposure in 06.30.2013 Risk Probable Scenario* Stressed Scenario (∆ of 25%) Stressed Scenario (∆ of 50%) Financial Instruments (Assets) 2,621 (66) 655 1,311 Financial Instruments (Liabilities) (54,822) Dollar 1,376 (13,706) (27,411) Hedge accounting: Exports x Debt 43,859 (1,101) 10,965 21,929 Forward Derivative (Net short Position) (180) 5 (45) (90) (8,522) 214 (2,131) (4,261) Financial Instruments (Assets) − Financial Instruments (Liabilities) (959) Yen 37 (240) (480) Cross-currency Swap 353 (21) 146 375 (606) 16 (94) (105) Financial Instruments (Assets) 3,302 Euro (53) 826 1,651 Financial Instruments (Liabilities) (8,921) 144 (2,230) (4,460) (5,619) 91 (1,404) (2,809) Financial Instruments (Assets) 835 Pound (6) 209 417 Financial Instruments (Liabilities) (2,514) Sterling 19 (629) (1,257) (1,679) 13 (420) (840) Financial Instruments (Assets) 286 Peso (8) 71 143 Financial Instruments (Liabilities) (1,199) 35 (300) (600) (913) 27 (229) (457) (17,339) 361 (4,278) (8,472) (*) The probable scenario was computed based on the following changes for June, 30, 2013: Real x Dollar – a 2.51% appreciation of the Dollar relative to the Real / Dollar x Yen – a 3.89% depreciation of the Yen / Dollar x Euro: a 1.61% depreciation of the Euro / Dollar x Pound Sterling: a 0.74% depreciation of the Pound Sterling / Dollar x Peso: a 2.97% depreciation of the Peso. The data were obtained from the Focus Report of the Central Bank of Brazil and from Bloomberg. The impact of foreign exchange depreciation / appreciation does not jeopardize the liquidity of the Company in the short term due to the balance between liabilities, assets, revenues and future commitments in foreign currency, since most of its debt mature in the long term. Interest rate risk management The Company is mainly exposed to interest rate risk related to changes in the LIBOR rate, arising from debt issued in foreign currency and to changes in the Brazilian long-term interest rate (TJLP), arising from debt issued in Brazilian Real. An increase in interest rates causes a negative impact in the Company's finance expense and its financial position. The Company considers that exposure to interest rate risk does not cause a significant impact and therefore, preferably does not use derivative financial instruments to manage interest rate risk, except for specific situations encountered by certain companies of the Petrobras group. a) Main transactions and future commitments hedged by interest rate derivatives Swap contracts Floating-to-fixed swap (LIBOR USD) vs. Fixed rate (USD) In November 2010 the Company entered into an interest rate swap, in order to exchange a floating interest rate for a fixed rate, aiming at eliminating the mismatch between the cash flows of assets and liabilities from investment projects. The Company does not intend to settle the operation before the maturity date, and therefore, adopted hedge accounting for the relationship between the finance debt and the derivative. 43 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Other positions held are set out in the table below. b) Notional value, fair value, guarantees and sensitivity analysis for interest rate derivatives Notional value Fair value Statement of Financial Position Swaps (maturity in 2020) Short position USD 450 USD 460 (24) (42) Swaps (maturity in 2015) (1) (1) Long position – Euribor EUR 12 EUR 15 − 0.5 Short position – 4.19% Fixed rate EUR 12 EUR 15 (1) (1.5) Total recognized in other assets and liabilities (25) (43) Finance income and shareholders' equity Jan-Jun/2013 Jan-Jun/2012 Gain / (Loss) recognized in profit or loss for the period − (0.5) Gain / (Loss) recognized in other comprehensive income - shareholders' equity 4 (11) Interest Rate Derivatives Risk Probable Scenario (*) Stressed Scenario (∆ de 25%) Stressed Scenario (∆ de 50%) HEDGE (Derivative - Swap) LIBOR decline (11) 0.5 0.5 Debt LIBOR increase 11 (0.5) (0.5) Net effect − − − HEDGE (Derivative - Swap) Euribor decline 0.5 − − Debt Euribor increase (0.5) − − Net effect − − − (*) The probable scenario was obtained based on LIBOR futures. Margin is not required for the operations the Company has entered into, related to interest rate derivatives. Credit risk Petrobras is exposed to the credit risk arising from commercial transactions and from cash management, related to financial institutions and to credit exposure to customers. Credit risk is the risk that a customer or financial institution will fail to pay amounts due, relating to outstanding receivables or to financial investments, guarantees or deposits with financial institutions. Credit risk management in Petrobras is a portion of its financial risk management, which is performed by the Company’s officers, under a corporate policy of risk management. The Credit Commissions are, each, composed of executive Managers for Risk Management, Finance and Commercial Department. The purpose of the Credit Commissions is to analyze credit management issues, relating to granting and managing credit; to encourage integration between the units that compose the Credit Commissions; and to identify recommendations to be applied in the units involved or to be submitted to the appreciation of higher jurisdictions. 44 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The credit risk management policy is part of the Company’s global risk management policy and aims at reconciling the need for minimizing exposure to credit risk and maximizing the result of commercial and financial transactions, through an efficient credit analysis process and efficient credit granting and management processes. The Company manages credit risk by applying quantitative and qualitative parameters that are appropriate for each of the market segments in which it operates. The Company’s commercial credit portfolio is much diversified and the credits granted are divided between clients from the domestic market and from foreign markets. Credit granted to financial institutions is spread among the major international banks rated by the international rating agencies as Investment Grade and highly-rated Brazilian banks. The maximum exposure to credit risk is represented mainly by the balance of accounts receivable and derivative financial instruments outstanding. Liquidity risk The Company's liquidity risk is represented by the possibility of a shortage of funds, cash or another financial asset in order to settle its obligations on the established dates. The liquidity risk management policy adopted by the Company provides that the maturity of its debt continues to be lengthened, exploring the funding opportunities available in the domestic market and being significantly active in the international capital markets by broadening the investor’s base in fixed income. Petrobras finances its working capital through a centralized cash management for the group and by assuming short-term debt, which is usually related to commercial transactions, such as export credit notes and advances on foreign exchange contracts. Investments in non-current assets are financed through long-term debt, such as bonds issued in the international market, funding from credit bureaus, financing and pre-payment of exports, development banks in Brazil and abroad, and lines of credit with national and international commercial banks. A maturity analysis of the long-term debt, including face value and interest payments is set out in the table below: Maturity 2013 8,507 2014 8,393 2015 12,264 2016 15,547 2017 13,131 2018 18,767 2019 and thereafter 78,159 Balance at June 30, 2013 154,768 Balance at December 31, 2012 136,068 Financial investments (derivative financial instruments) Operations with derivatives are, both in the domestic and foreign markets, earmarked exclusively for the exchange of indices of the assets that comprise the portfolios, and their purpose is to provide flexibility to the managers in their quest for efficiency in the management of short-term financial assets. The market values of the derivatives held in the exclusive investment funds at June 30, 2013 are set out below: 45 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Contract Number of Contracts (Thousands) Notional value Fair value Maturity Future DI (Interbank Deposit) 7 2013; 2014; 2015; 2016 Long position 24,804 983 (2) Short position (152,702) (6,026) 9 U.S. dollar forward 1 2013 Long position 1,205 61 1 Short position − − − Fair values of financial assets and liabilities Fair values are determined based on market prices , when available, or, in the absence thereof, on the present value of expected future cash flows. The fair values of cash and cash equivalents, trade accounts receivable, short term debt and trade accounts payable are the same as their carrying values. The fair values of other long-term assets and liabilities do not differ significantly from their carrying amounts. At June 30, 2013, the estimated fair value for the Company’s long term debt was US$ 105,914 and was computed based on the prevailing market rates for operations that have similar nature, maturity and risk to the contracts recognized and it may be compared to the carrying amount of US$ 104,102 . The hierarchy of the fair values of the financial assets and liabilities, recorded on a recurring basis, is set out below: Fair value measured based on Prices quoted on active market (Level 1) Valuation technique supported by observable prices (Level 2) Valuation technique without use of observable prices (Level 3) Total fair value recorded Assets Marketable securities 9,709 − − 9,709 Commodity derivatives − Foreign currency derivatives − 19 − 19 Balance at June 30, 2013 9,709 19 − 9,728 Balance at December 31, 2012 10,463.5 76 36 10,575.5 Liabilities Commodity derivatives (6) − − (6) Interest derivatives − (25) − (25) Balance at June 30, 2013 (6) (25) − (31) Balance at December 31, 2012 (62) − − (62) 46 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Subsequent events a) Acquisition of blocks in the 11 th bid round from Agência Nacional do Petróleo, Gás Natural e Biocombustíveis (ANP) On May 15, 2013 Petrobras acquired 34 exploratory blocks available in the 11 th bid round from ANP. Signature bonuses amounted to US$ 659, US$ 243 of which were paid by Petrobras and US$ 416 by its partners. The Company will operate 12 of the 34 blocks acquired, 5 of which are involved in partnerships and 7 are exclusive for Petrobras. The remaining 22 blocks will be operated by partners. The signature bonus was paid in July 2013 and the concession agreements were signed in August 2013. b) Financing Contracts JBIC On July 16, 2013 the Company contracted with Japan Bank for International Cooperation (JBIC) two financing programs amounting up to US$ 1.5 billion. Mizuho Bank Ltd. will be the agent for the programs. The credit lines will be 60% financed by JBIC and 40% by private Japanese financial institutions. BNP Paribas On July 31, 2013, Petrobras Global Trading BV (PGT BV) contracted with BNP Paribas a line of credit in the amount of US$ 1 billion. 47 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Information Related to Guaranteed Securities Issued by Subsidiaries Petrobras Global Finance B.V. (PGF) Petróleo Brasileiro S.A. - Petrobras has fully and unconditionally guaranteed the debt securities issued by Petrobras Global Finance B.V. (PGF), a 100-percent-owned finance subsidiary of Petrobras. There are no significant restrictions on the ability of Petrobras to obtain funds from PGF. Petrobras International Finance Company – PiFCo Petróleo Brasileiro S.A. - Petrobras has fully and unconditionally guaranteed the debt securities of Petrobras International Finance Company - PifCo, a 100-percent-owned subsidiary of Petrobras. The following condensed consolidated financial information is provided for Petróleo Brasileiro S.A. – Petrobras, as guarantor, and for Petrobras International Finance Company – PifCo, as issuer, as an alternative to providing separate financial statements for the issuer in accordance with SEC Regulation SX 3-10 (c). The financial statements of Petrobras and PifCo are presented using the equity method of accounting for investments in subsidiaries. 48 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Consolidated Statement of Financial Position Petrobras S.A. Guarantor PifCo All Other Consolidated Companies Consolidating and Eliminating Adjustments Consolidated Assets Current assets 55,312 3,789 47,166 (40,954) 65,313 Cash and cash equivalents 12,346 2,301 18,604 (10,120) 23,131 Marketable securities 16,847 38 954 (8,008) 9,831 Trade and other receivables, net 4,195 − 4,843 950 9,988 Intercompany receivable 3,478 1 18,189 (21,668) − Inventories 11,563 − 3,468 (996) 14,035 Others 6,883 28 1,108 309 8,328 Discontinued operations − 1,421 − (1,421) − Non-current assets 228,176 25,065 120,000 (100,486) 272,755 Accounts receivable, net Intercompany receivable 1,556 25,065 29,363 (55,984) − Marketable securities 116 − 6,634 (6,598) 152 Deferred tax assets 6,408 − 2,200 631 9,239 Others 9,107 − 8,003 (161) 16,949 Investments 39,815 − 4,089 (37,310) 6,594 Property, plant and equipment , net 136,039 − 68,733 (1,056) 203,716 Intangible assets 35,135 − 978 (8) 36,105 Total assets 283,488 28,854 167,166 (141,440) 338,068 Liabilities Current liabilities 31,146 1,076 17,285 (18,742) 30,765 Current debt 331 1,072 6,793 − 8,196 Trade payables 6,404 − 5,000 − 11,404 Intercompany payables 6,541 2 2,722 (9,265) − Taxes payable 3,923 − 752 − 4,675 Others 13,947 − 2,018 (9,475) 6,490 Discontinued operations − 2 − (2) − Non-current liabilities 99,668 27,644 93,495 (66,972) 153,835 Non-current debt 24,218 27,517 52,367 − 104,102 Deferred taxes 18,145 − 1,405 − 19,550 Intercompany payables 29,354 127 37,114 (66,595) − Others 27,951 − 2,609 (377) 30,183 Petrobras shareholder's equity 152,674 134 55,442 (55,576) 152,674 Non-controlling interests − − 944 (150) 794 Total liabilities and shareholder's equity 283,488 28,854 167,166 (141,440) 338,068 49 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Consolidated Statement of Financial Position Petrobras S.A. Guarantor PifCo All Other Consolidated Companies Consolidating and Eliminating Adjustments Consolidated Assets Current assets 47,077 1,797 36,292 (27,372) 57,794 Cash and cash equivalents 8,511 191 9,545 (4,727) 13,520 Marketable securities 11,441 − 3,391 (4,401) 10,431 Trade and other receivables, net 4,495 1 5,255 1,348 11,099 Intercompany receivable 4,007 7 13,682 (17,696) − Inventories 12,189 − 3,237 (874) 14,552 Others 6,434 177 1,182 399 8,192 Discontinued operations − 1,421 − (1,421) − Non-current assets 231,690 27,348 104,274 (86,452) 276,860 Accounts receivable, net Intercompany receivable 3,222 27,348 16,275 (46,845) − Marketable securities 141 − 4,429 (4,394) 176 Deferred tax assets 6,126 − 1,797 612 8,535 Others 9,509 − 8,102 (208) 17,403 Investments 37,588 − 3,031 (34,513) 6,106 Property, plant and equipment , net 136,934 − 69,058 (1,091) 204,901 Intangible assets 38,170 − 1,582 (13) 39,739 Total assets 278,767 29,145 140,566 (113,824) 334,654 Liabilities Current liabilities 33,276 2,683 17,039 (18,928) 34,070 Current debt 449 2,569 4,461 − 7,479 Trade payables 6,783 5 5,336 − 12,124 Intercompany payables 9,953 6 3,911 (13,870) − Taxes payable 5,147 − 981 − 6,128 Others 10,944 101 2,350 (5,056) 8,339 Discontinued operations − 2 − (2) − Non-current liabilities 84,920 27,720 80,760 (54,539) 138,861 Non-current debt 23,292 27,720 37,472 − 88,484 Deferred taxes 17,218 − 1,995 − 19,213 Intercompany payables 14,060 − 38,749 (52,809) − Others 30,350 − 2,544 (1,730) 31,164 Petrobras shareholder's equity 160,571 (1,258) 41,811 (40,553) 160,571 Non-controlling interests − − 956 196 1,152 Total liabilities and shareholder's equity 278,767 29,145 140,566 (113,824) 334,654 50 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) June 30, 2013 Consolidated Statement of Income Petrobras S.A. Guarantor PifCo All Other Consolidated Companies Consolidating and Eliminating Adjustments Consolidated Sales revenues 56,400 − 54,987 (39,473) 71,914 Third parties 36,515 − 35,399 − 71,914 Intercompany 19,885 − 19,588 (39,473) − Cost of sales (43,097) − (47,540) 37,209 (53,428) Gross profit 13,303 − 7,447 (2,264) 18,486 Income (expenses) Selling expenses (3,050) − (1,476) 2,143 (2,383) General and Administrative expenses (1,723) (8) (761) 3 (2,489) Exploration costs (1,173) − (52) − (1,225) Research and development expenses (605) − (19) − (624) Other taxes (86) − (197) 51 (232) Other operating expenses, net (1,758) − 625 (99) (1,232) Net finance income (expense) (230) (126) (1,383) 720 (1,019) Share of profit of equity-accounted investments 3,730 − 365 (3,829) 266 Net income from discontinuing operations − Net income before income taxes 8,408 (134) 4,549 (3,275) 9,548 Income taxes (1,558) − (1,036) (285) (2,879) Net income (loss) 6,850 (134) 3,513 (3,560) 6,669 Net income (loss) attributable to: Shareholders of Petrobras 6,850 (134) 3,454 (3,320) 6,850 Non-controlling interests − − 59 (240) (181) 6,850 (134) 3,513 (3,560) 6,669 June 30, 2012 Consolidated Statement of Income Petrobras S.A. Guarantor PifCo All Other Consolidated Companies Consolidating and Eliminating Adjustments Consolidated Sales revenues 55,650 − 57,795 (41,376) 72,069 Third parties 33,960 − 38,109 − 72,069 Intercompany 21,690 − 19,686 (41,376) − Cost of sales (41,560) − (50,237) 39,336 (52,461) Gross profit 14,090 − 7,558 (2,040) 19,608 Income (expenses) Selling expenses (3,101) − (1,399) 1,972 (2,528) General and Administrative expenses (1,772) (6) (739) 1 (2,516) Exploration costs (2,199) − (113) − (2,312) Research and development expenses (507) − (5) − (512) Other taxes (76) − (149) 55 (170) Other operating expenses, net (1,999) − (309) 86 (2,222) Net finance income (expense) (1,102) (189) (1,214) (495) (3,000) Share of profit of equity-accounted investments 1,972 − 73 (2,185) (140) Net income from discontinuing operations − 4 − (4) − Net income before income taxes 5,306 (191) 3,703 (2,610) 6,208 Income taxes (779) − (1,030) (19) (1,828) Net income (loss) 4,527 (191) 2,673 (2,629) 4,380 Net income (loss) attributable to: Shareholders of Petrobras 4,527 (191) 2,620 (2,429) 4,527 Non-controlling interests − − 53 (200) (147) 4,527 (191) 2,673 (2,629) 4,380 51 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) June 30, 2013 Statement of cash flows Petrobras S.A. Guarantor PifCo All Other Consolidated Companies Consolidating and Eliminating Adjustments Consolidated Cash from operating activities – continuing operations 11,347 (379) 3,975 338 15,281 Cash from operating activities – discontinuing operations − 1 − (1) − Net cash provided by/(used in) operating activities 11,347 (378) 3,975 337 15,281 Cash flows from Investing activities Investments in operating segments (18,045) − (4,336) 3,505 (18,876) Investments in Marketable securities (6,577) (38) 304 6,215 (96) Net intercompany investing − 2,415 − (2,415) − Net cash provided by/(used in) investing activities (24,622) 2,377 (4,032) 7,305 (18,972) Cash flows from financing activities Capital issuance − 1,520 13,863 (15,383) − Acquisition of non-controlling interest − − − (98) (98) Proceeds from long-term financing 8,552 − 21,120 − 29,672 Intercompany Financing Proceeds (Payments) 17,990 (1,358) (24,824) 8,192 − Repayments (7,145) (51) 625 (7,422) (13,993) Dividends paid (1,387) − (887) 888 (1,386) Net cash provided by/(used in) financing activities 18,010 111 9,897 (13,823) 14,195 Effect of exchange rate changes on cash and cash equivalents (901) − (780) 788 (893) Net increase/ (decrease) in cash and cash equivalents in the period 3,834 2,110 9,060 (5,393) 9,611 Cash and cash equivalents at the beginning of the period 8,511 191 9,545 (4,727) 13,520 Cash and cash equivalents at the end of the period 12,346 2,301 18,604 (10,120) 23,131 June 30, 2012 Statement of cash flows Petrobras S.A. Guarantor PifCo All Other Consolidated Companies Consolidating and Eliminating Adjustments Consolidated Cash from operating activities – continuing operations 10,568 266 4,580 (1,270) 14,144 Cash from operating activities – discontinuing operations − (111) − 111 − Net cash provided by/(used in) operating activities 10,568 155 4,580 (1,159) 14,144 Cash flows from Investing activities Investments in operating segments (16,803) − (6,189) 3,672 (19,320) Investments in Marketable securities (1,341) 5,169 (5,064) 484 (752) Net intercompany investing − (13,242) − 13,242 − Net cash provided by/(used in) investing activities (18,144) (8,073) (11,253) 17,398 (20,072) Cash flows from financing activities Capital issuance − − 2,569 (2,569) − Acquisition of non-controlling interest − − − 43 43 Proceeds from long-term financing − − 12,095 − 12,095 Intercompany Financing Proceeds (Payments) 16,844 6,462 (6,762) (16,544) − Repayments (8,912) (46) (1,572) 2,524 (8,006) Dividends paid (3,265) − (821) 821 (3,265) Net cash provided by/(used in) financing activities 4,667 6,416 5,509 (15,725) 867 Effect of exchange rate changes on cash and cash equivalents (1,052) − (289) 365 (976) Net increase/ (decrease) in cash and cash equivalents in the period (3,961) (1,502) (1,453) 879 (6,037) Cash and cash equivalents at the beginning of the period 10,053 4,087 9,426 (4,509) 19,057 Cash and cash equivalents at the end of the period 6,092 2,585 7,973 (3,630) 13,020 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 12, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
